Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/357,192 filed on 03/18/2019.   Claims 1-20 are pending in the application.

Claim Objections
2.  Claim 14 is objected to because of the following informalities: in line 4 replace “the a first digit” with -- the first digit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.  Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lo et al. (U.S. Pub. No.: 20200264876).
6.  As to claims 1, 9 and 18 Lo describes:
Claim 1 A computer-implemented method (Abstract), comprising:
performing a machine learning operation while training an artificial neural
network (¶¶ 1-2), wherein the machine learning operation includes performing an operation using a vector of floating-point values (¶¶ 40; 44-45), wherein the floating-point values are represented by a plurality of mantissas and a shared exponent (¶¶ 36-40; 49-50; 90-92), wherein at least one of the mantissas represents part of an outlier value (Abstract; ¶¶ 2; 54; 108; 110; 165; 170; 174; 178-179), and wherein another part of the outlier value is represented by an additional mantissa stored outside of the vector (¶¶ 89-91; 165-166; 190),
wherein performing the operation includes performing a sub-operation using the outlier value (¶¶ 87-91), and
wherein performing the sub-operation using the outlier value includes using the mantissa and the additional mantissa in conjunction with a corresponding value from a second vector of floating-point values (¶¶ 89-91).
Claim 9 A computer-implemented method for performing a training or inference operation over an artificial neural network (Abstract), comprising:
performing a machine learning operation while training the artificial neural
network (¶¶ 1-2), wherein performing the machine learning operation includes performing a dot product operation using a first vector of floating-point values and a second vector of floating-point values (¶¶ 67; 80-82; 89; 93), wherein at least one of the first vector of floating-point values comprises an outlier value (¶¶ 66-68; 161), and wherein the outlier value is stored by splitting a full precision mantissa of the outlier value into a first mantissa portion that is stored in the first vector and a second mantissa portion that is stored outside of the first vector (¶¶ 67-68; 107-110; 114-115; 170), wherein performing the dot product includes:
summing the products of corresponding elements in the first and second
vectors (¶¶ 89-91); and
adding, to the sum, the product of the second mantissa portion, the
element in the corresponding position of the second vector, and two raised to an
exponent that is derived from the split of the full precision mantissa (¶¶ 67-68; 89; 120; 161-162; 164-165; 170);
Claim 18 A computing device (Abstract), comprising:
one or more processors (Abstract); and
at least one computer storage media having computer-executable instructions stored thereupon which, when executed by the one or more processors (Abstract; ¶¶ 31; 217; 221), will cause the computing device to:
performing a machine learning operation while training an artificial neural network (¶¶ 1-2), wherein performing the machine learning operation includes
performing an operation using a vector of floating-point values (¶¶ 40; 44-45), wherein the floating-point values are represented by a plurality of mantissas and a shared exponent (¶¶ 36-40; 49-50; 90-92), wherein the plurality of mantissas are derived from a plurality of processor-native floating-point representations (¶¶ 46; 60), wherein at least one of the mantissas represents part of an outlier value, and wherein another part of the outlier value is represented by an additional mantissa stored outside of the vector (Abstract; ¶¶ 2; 54; 108; 110; 165; 170; 174; 178-179); and
wherein performing the operation includes performing a sub-operation
using the outlier value, and wherein performing the sub-operation using the
outlier value includes using the mantissa and the additional mantissa (¶¶ 87-91).
7.  As to claims 2-8, 10-17 and 19-20 Lo recites:
Claim 2 The computer-implemented method, wherein the operation comprises a dot product applied to the vector of floating-point values and the second vector of floating-point values, and wherein the sub operation includes multiplying an element of the vector of floating-point values with a corresponding element of the second vector of floating-point values (¶¶ 67; 80-82; 89; 93);
Claim 3 The computer-implemented method, wherein the operation is used to perform matrix multiplication or a convolution operation (¶¶ 44; 67; 70; 93);
Claim 4 The computer-implemented method, wherein the matrix multiplication or the convolution operation is used to train the artificial neural network (¶¶ 65-67; 70-72;
Claim 5 The computer-implemented method, wherein the matrix multiplication or the convolution operation is used to draw an inference from the artificial neural network (¶¶ 35; 44; 51; 65-67; 70; 75; 93);
Claim 6 The computer-implemented method, wherein the plurality of mantissas have a defined bit width (¶¶ 36; 39; 69; 98; 206);
Claim 7 The computer-implemented method, wherein an element of the vector of floating-point values is determined to be an outlier value when it cannot be stored with a defined number of digits of precision using the defined bit width and the shared exponent (¶¶ 2; 55; 67; 108-110; 128; 132);
Claim 8 The computer-implemented method, wherein the outlier value is additionally represented with an additional exponent that is associated with the additional mantissa (¶¶ 2; 55; 67; 108-110; 128; 132).
Claim 10 The computer-implemented method, wherein the first mantissa portion is associated with the second mantissa portion by storing an index of the first mantissa portion proximate to second mantissa portion (¶¶ 168; 170; 179; 183; 190);
Claim 11 The computer-implemented method, wherein the second mantissa portion represents the most significant bits of the outlier value and the first mantissa portion represents the least significant bits of the outlier value (¶¶ 179; 190);
Claim 12 The computer-implemented method, wherein the first vector is associated with a shared exponent, wherein a decimal point of the full precision
mantissa is shifted to use the shared exponent, and wherein the second mantissa is created based on digits to the left of a first digit to the left of the decimal point (¶¶ 50; 88-91; 179; 188-190);
Claim 13 The computer-implemented method, wherein the first mantissa is created at least based on the first digit to the left of the decimal point and digits to the right of the decimal point (188-190);
Claim 14 The computer-implemented method, wherein a common exponent is determined for the first vector, wherein decimal points of full precision mantissas be stored in the first vector are shifted to use the common exponent, and wherein any portion of the mantissas to the left of the a first digit to the left of the decimal point are stored in a corresponding second mantissa outside of the first vector (50; 88-91; 179; 188-190);
Claim 15 The computer-implemented method, wherein the number of bits that a full precision mantissa was shifted is stored proximate to the second mantissa (¶¶ 50; 88-91; 179; 188-190);
Claim 16 The computer-implemented method, wherein performing the dot product includes concatenating the second mantissa to the first mantissa, summing the shared exponent and the number of bits that the full precision mantissa was shifted, multiplying the concatenated second mantissa and first mantissa by two raised to the power of the sum, and multiplying the result by the corresponding value in the second vector (¶¶ 50; 67; 80-82; 89; 93; 88-91; 165; 179; 188-190);
Claim 16 The computer-implemented method, wherein performing the dot product includes summing: the product of the first mantissa, two raised to the power of the shared exponent, and a corresponding value in the second vector; and the product of the second mantissa, two raised to the power of the shared exponent added to the number of bits that the full precision mantissa was shifted, and the corresponding value in the second vector (¶¶ 2; 34; 49-52; 67; 80-82; 89; 93; 88-91; 104; 121; 162; 165; 179; 188-190; 216);
Claim 19 The computing device, wherein the plurality of mantissas are derived from the plurality of processor-native floating-point representations by shifting the decimal point of the processor-native floating-point representations to use the shared exponent, and storing, as one of the plurality of mantissas, up to a defined bit width, the first digit to the left of the decimal point and the digits to the right of the decimal point (¶¶ 2; 34; 46; 49-52; 60; 67; 80-82; 89; 93; 88-91; 104; 121; 162; 165; 179; 188-190; 216);
Claim 20 The computing device, wherein the shared exponent is determined based in part on a median exponent value of the plurality of processor-native floating-point representations (¶¶ 46; 60; 90; 165; 170; 183).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851